Citation Nr: 9913542	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  95-36 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1945.  This case was remanded by the Board of 
Veterans' Appeals (Board) in September 1997 to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, for additional development.  The case is again 
before the Board.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO. 

2.  Chronic low back disability was not present in service, 
arthritis of the low back was not manifested within a year of 
service discharge and the veteran's current low back 
disability is not etiologically related to service.


CONCLUSION OF LAW

Chronic low back disability was not incurred in or aggravated 
by service, and the incurrence of arthritis of the low back 
in service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for low back 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts have been properly developed with respect to this issue 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Service incurrence of arthritis 
may be presumed if it is manifested to a compensable degree 
within one year after service discharge.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Continuity of symptomatology is required when the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

According to the veteran's October 1943 induction 
examination, he had congenital "prominente of xyphord" of 
the musculoskeletal system.  It was noted in November 1943 
that he had sprained his back the previous day, for which 
medication was prescribed.  On discharge examination in 
December 1945, no musculoskeletal system defect was found.

A VA outpatient record added to the file in September 1960 
reveals that the veteran had had pains in the lower back 
since laying bricks in February 1959, for which he was 
hospitalized.  The impression was residuals of disc syndrome 
of the lumbar spine.

According to an October 1965 letter from Armand J. Scully, 
M.D., the veteran was hospitalized in March 1965 after an 
automobile accident.  He complained of back pain, with 
periodic back pain since a laminectomy several years earlier.  
The examiner's impression was degenerative disc disease and 
left sciatica.  A January 1966 letter from Adrien Ver 
Brugghen, M.D., reveals complaints of back pain with 
radiation down the left leg; the diagnosis was recurrent 
herniated nucleus pulposus between the fourth and fifth 
lumbar vertebrae on the left.  According to a July 1966 
statement from Richard Laub, M.D., a laminectomy was 
performed in January 1966.  X-rays of the lumbosacral spine 
in December 1966 were interpreted as showing a defect in the 
superior portion of S1, apparently post-surgical.  William B. 
Harris, M.D., diagnosed degenerative disc disease of the low 
back in a January 1967 letter.

When hospitalized at a VA hospital in July 1971, the veteran 
noted a history of laminectomies of the low back in 1961 and 
1966; he said that he had been in an automobile accident in 
May 1971.  A myelogram was negative.  Low back pain was 
diagnosed.

According to an October 1971 letter from Norman M. Rosenberg, 
D.O., which also noted the veteran's automobile accident in 
May 1971, the veteran complained of severe low back pain.  
Dr. Rosenberg concluded that the veteran had acute traumatic 
lumbar strain.

On VA examination in January 1972, the veteran complained of 
back pain with radiation of pain into the left leg for the 
previous three months.  The veteran said that he had not had 
any serious medical problem in service.  The diagnosis was 
laminectomy residuals with marked limited motion with pain 
and muscle spasm.  

The veteran was hospitalized at a VA hospital in July 1980 
with complaints of right hand numbness and a history of low 
back pain.  Low back pain was diagnosed.

VA outpatient records from July 1978 to August 1980 reveal 
continued back problems.  It was reported in September 1979 
that the veteran had injured his back in an automobile 
accident; lumbar strain was diagnosed.  It was noted in June 
1980 that the veteran had had low back pain since 1966, with 
radiation to both heels.  

According to an October 1980 medical report from J. W. 
McLeod, M.D., who saw the veteran in November 1977, the 
veteran had chronic back pain.

VA outpatient records from May 1982 to September 1990 reveal 
continued intermittent complaints of back pain.  It was noted 
in July 1984 that X-rays of the lumbosacral spine showed 
degenerative joint disease.  The veteran noted in January 
1985 that he had fallen while working in service in 1943 and 
had sprained his back; chronic low back pain was diagnosed.  
The assessment on general medical evaluation in October 1987 
was chronic low back pain secondary to trauma in 1943.

Group Health Plan treatment records for June 1986 reveal 
complaints of back problems, which the veteran said began in 
service.  Chronic back pain was diagnosed.

According to an April 1993 letter from Silas Cardwell, M.D., 
the veteran had had severe low back pain radiating into both 
legs since service injury.  According to what the veteran 
told Dr. Cardwell, his back was not evaluated at service 
discharge and he did receive treatment for his back soon 
after service discharge but these records are no longer 
available.  Dr. Caldwell concluded that the veteran's back 
disability was the direct result of his service back injury.  
Dr. Caldwell also indicated that the veteran's service injury 
might not have been taken seriously at the time because of 
racial prejudice.

According to an October 1993 statement from two of the 
veteran's relatives, J. M. Dasher, M.D., was the veteran's 
physician, as well as the family doctor, from 1945 to June 
1951.

The veteran testified at a personal hearing at the RO in May 
1996 that he injured his back doing KP duty in service soon 
after entrance, when the veteran and three other men were 
carrying a heavy piece of meat and everyone but the veteran 
dropped the meat; that his back problem was not really 
examined in service; and that he has had back pain since 
service.  The veteran also testified in support of his claim 
at a personal hearing before the undersigned in June 1997.

On VA examination in June 1998, which included a review of 
the claims file, the veteran talked about his service back 
injury and about post-service aggravation of his low back 
disability in 1959 and 1965.  He said that his low back 
symptomatology was intermittent, with no current symptoms.  
Physical examination of the lumbar spine was described as 
highly inconsistent.  Direct flexion was to 15 degrees, with 
indirect flexion to over 100 degrees; there were similar 
discrepancies in active and passive range of motion of the 
low back in other directions.  There was no muscle spasm or 
guarding.  The quadriceps had normal sensation, power, and 
function without atrophy or wasting.  The right leg was .5 cm 
greater in circumference than the left, while the right thigh 
was 1 cm greater.  X-rays of the lumbar spine were 
interpreted as showing advanced degenerative arthritis at all 
levels consistent with aging; there was no evidence of any 
deformity.  It was the examiner's opinion that the veteran's 
only current problem was age-related osteoarthritis, which 
was unrelated to service injury, and that his post-service 
laminectomy was unrelated to service injury and did not 
require any current treatment.

Although it was noted in VA outpatient records in October 
1987 that the veteran had a service related back disability, 
this was on a general examination that did not include 
orthopedic evaluation.  Dr. Cardwell concluded in April 1993 
that the veteran's low back disability is related to service 
injury.  However, Dr. Cardwell appears to have only seen the 
veteran on one occasion, and his conclusion that the 
veteran's low back disability is related to service injury 
must be based, at least in part, upon history provided by the 
veteran of chronic service injury.  This history is 
inconsistent with the complete medical records on file.  The 
only notation in service of back disability was shortly after 
service entrance, when it was noted that the veteran had 
sprained his back.  There is no subsequent evidence in 
service of either complaints or findings of back disability, 
including on discharge examination in December 1945.  
Moreover, the first post-service evidence of low back 
disability is not until 1959, and there is no notation in the 
records prior to October 1987 of back disability due to 
service injury.  In fact, the veteran noted in VA outpatient 
records added to the file in September 1960 that his low back 
pain began after doing manual labor in February 1959.  
Private physicians' reports in the 1960's do not relate the 
veteran's back complaints to service injury.  Additionally, 
when hospitalized in July 1971, the veteran's history of 
laminectomies in 1961 and 1966, as well as a May 1971 
automobile accident, was noted, but there was no mention of 
service back injury.  The veteran said on VA examination in 
January 1972 that he started having pain radiate into his 
left leg beginning three months prior to examination and that 
he did not have a serious medical problem in service.  The VA 
examiner concluded in June 1998, after a review of the claims 
file and a physical evaluation, that the veteran did not have 
any current low back problem, other than age-related 
osteoarthritis, and that his post-service lumbar 
laminectomies were not due to service injury.  Consequently, 
the Board concludes that the preponderance of the evidence 
establishes that the veteran's service back problem was 
acute, rather than chronic, in nature, that arthritis of the 
low back was not manifested within a year of the veteran's 
discharge from service and that the veteran's current low 
back disability is not etiologically related to service.  


ORDER

Service connection for low back disability is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

